CLD-294                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 14-1017
                                       ___________

                             IN RE: JAMES C. PLATTS,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                        (Related to Cr. No. 2-07-cr-00021-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    July 3, 2014
             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                              (Opinion filed: July 11, 2014)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Pro se petitioner James Platts has filed a petition for writ of mandamus seeking an

order compelling the District Court to grant his request for discovery under Rule 6 of the

Rules Governing 28 U.S.C. § 2255 Proceedings. We will deny the petition.

       After a trial in the Western District of Pennsylvania, a jury found Platts guilty of

income-tax evasion and nonpayment, and the District Court sentenced him to 60 months’

imprisonment. Platts appealed, and we affirmed the judgment. See United States v.

Platts, 332 F. App’x 725 (3d Cir. 2009). Platts next filed a motion for relief from the
judgment under 28 U.S.C. § 2255. The District Court denied that motion, and we refused

to issue a certificate of appealability. See C.A. No. 10-1438. Platts has since filed two

applications under 28 U.S.C. § 2244 to authorize the District Court to consider another

§ 2255 motion; we denied each of those applications. See C.A. Nos. 12-3870, 13-1120.

       Platts has now filed the instant petition for mandamus, contending that he should

be permitted to take discovery in support of his claims that the government withheld

exculpatory evidence in violation of its obligations under Brady v. Maryland, 373 U.S. 83

(1963). However, Platts raised these Brady claims, and requested the attendant

discovery, in his initial § 2255 action. The District Court denied the § 2255 motion and

the request for discovery. Platts may not use a mandamus action to appeal those

unfavorable rulings — or to seek reconsideration of our subsequent order denying a

certificate of appealability. See Madden v. Myers, 102 F.3d 74, 77 (3d Cir. 1996); see

also Helstoski v. Meanor, 442 U.S. 500, 506 (1979) (a court will not issue a writ of

mandamus where the petitioner “could readily have secured review of the ruling

complained of and all objectives now sought, by direct appeal”). Thus, Platts is not

entitled to mandamus relief.

       Further, the Court will issue a writ of mandamus only if Platts can show a “clear

and undisputable” right to the discovery he seeks. Allied Chem. Corp. v. Daiflon, Inc.,

449 U.S. 33, 36 (1980) (per curiam) (quotation marks omitted). He cannot make that

showing. As an initial matter, because Platts does not have a pending § 2255 action in

the District Court, it is far from clear that he is permitted under Rule 6 to obtain any

discovery whatsoever. See Calderon v. U.S. Dist. Court for N. Dist. of Cal., 98 F.3d
2
1102, 1106 (9th Cir. 1996) (holding that no discovery is permissible in similar

circumstances). Moreover, the right to discovery in a § 2255 case depends on whether

the defendant can provide “reason to believe that [he] may, if the facts are fully

developed, be able to demonstrate that he is entitled to relief.” Bracy v. Gramley, 520
U.S. 899, 908-09 (1997) (quotation marks, alteration omitted). Given that Platts seeks

discovery to advance the same Brady claims that he presented (without success) in his

initial § 2255 motion, he cannot establish that he has a clear and undisputable right to

relief. See Gallagher v. United States, 711 F.3d 315, 315 (2d Cir. 2013) (“We must

dismiss a claim that was presented in a prior motion under § 2255.”).

       Accordingly, we will deny Platts’s mandamus petition. We also deny the motion

to compel that Platts filed in this Court.




                                             3